DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1 - 10 in the reply filed on 09/17/2020 is acknowledged, claims 11 – 21 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moens et al. (U.S. 2009/0014785 A1, IDS document and herein after referred to as Moens) in view of Kitamura et al. (U.S. 2007/0274110 A1, IDS document and herein after referred to as Kitamura).
Regarding claim 1, Moens figure 5 shows a transistor device comprising: a substrate 18,1,2,3 (¶ [89] & [108] herein after referred to as SUB, where layers 1,2,3 are referred to as element 4) having a trench 5 (¶ [92]) extending to a first depth in semiconductor material 4 (¶ [91]) of the substrate SUB, the trench 5 having a first vertical component sidewall of semiconductor material 4 (located on the right side of the trench see annotated figure below represented by solid line) and a second vertical component sidewall of semiconductor material 4 opposite the first vertical component sidewall (located on the left side of the trench see annotated figure below represented by dotted line); a conductive structure 27 (see figure 9 where conductive material 27 is deposited in the trench 5) located at least partially in the trench 5; the conductive structure 27 is laterally separated by dielectric 6a (¶ [94]) by a first lateral distance from a first portion P1 (upper portion see annotated figure below) of the first vertical component sidewall and is laterally separated by a dielectric 6b (¶ [94]) by a second lateral distance from a second portion P2 (see annotated figure below) of the first 6a is thinner than 6b therefore the first lateral distance where 6a is located is less than the second lateral distance where 6b is located), wherein the conductive structure 27 serves as a control terminal for a transistor and a field plate for the transistor (¶ [94] & [95] where the conductive element is a control electrode for tuning the threshold voltage of the device similar to a field plate); wherein the first portion P1 of the first vertical component sidewall includes a channel region 8 (¶ [96]) of the transistor and the second portion of the first vertical component sidewall does not include a channel region 9 of the transistor (see figure 5 where the channel 8 is only located in the first portion P1).  It is recommended to start new paragraph for limitations that are not disclosed by the primary reference for all 103 rejection.  However Moens does not explicitly state “the conductive structure is closer to the first vertical component sidewall than the second vertical component sidewall.”
Kitamura figure 15 shows a transistor comprising a conductive structure 6 (¶ [78]) that is closer to the first vertical component sidewall (similar to Moens located on the right of the figure) than the second vertical component sidewall (similar to Moens located on the left of the figure), where element 18 in figure 15 further separates the conductive structure 6 from the second sidewall on the left of the figure compared to the first sidewall on the right of the figure without 18 there between).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Moens to include the conductive structure is closer to the first vertical component sidewall than the second vertical component sidewall.  The ordinary artisan would have been 

    PNG
    media_image1.png
    723
    645
    media_image1.png
    Greyscale


Regarding claim 2, the device of claim 1, Moens figure 5 shows wherein the dielectric 6a separating the first portion from the conductive structure 27 includes a dielectric layer 6a having a first thickness (¶ [94]), wherein the dielectric 6b separating the second portion from the conductive structure 27 includes a second dielectric layer 6b having a second thickness (¶ [94]), wherein the first thickness is less than the second thickness (see ¶ [94] where 6a is thinner than 6b).

Regarding claim 3, the device of claim 1, Moen figure 5 shows wherein the transistor includes a drain region 1,2 (¶ [99] which states element 12 is a drain contact connected to layer 1, where layers 1 and 2 have the same conductivity and are connected to the opposite side of the channel region 8 from the source), the drain region 1,2 located in the semiconductor material 2 laterally adjacent to the second vertical component sidewall (see figure 5 where it is adjacent to both first and second vertical component sidewalls).

Regarding claim 4, the device of claim 3, Moens shows wherein the drain region 1,2 is located at a top surface of the semiconductor material 2 (where the drain region 2 is located at the top surface of layer 2).

Regarding claim 5, the device of claim 3, Moens figure 5 shows the device further comprising an extended drain region 1 for the transistor including a portion located directly below the trench 5.

Regarding claim 6, the device of claim 1, Moens shows wherein: the first portion P1 of the second vertical component sidewall (located on left side of figure 5) is on an opposite side of the trench 5 from the first portion P1 of the first vertical component sidewall; the second portion P2 of the second vertical component sidewall is on an 5 from the second portion P2 of the first vertical component sidewall (see annotated figure 5 above).  However Moens does not explicitly state “the conductive structure is laterally separated by dielectric by a third lateral distance from a first portion of the second vertical component sidewall and is laterally separated by a dielectric by a fourth lateral distance from a second portion of the second vertical component sidewall, wherein the third lateral distance is greater than the first lateral distance and the fourth lateral distance is greater than the second lateral distance.”
Kitamura figure 15 shows a device comprising conductive structure 6 is laterally separated by dielectric 18 (¶ [79]) by a third lateral distance from a first portion of the second vertical component sidewall (second component sidewall is located on the left of the figure) and is laterally separated by a dielectric 18 by a fourth lateral distance from a second portion of the second vertical component sidewall.  Where Moens in view of Kitamura would show wherein the third lateral distance is greater than the first lateral distance and the fourth lateral distance is greater than the second lateral distance, when the conductive structure from Kitamura is added to Moens, dielectric 18 would be located between the conductive structure 27 (6 from Kitamura) and the second vertical component sidewall (located on the left of the figure for both references), the additional separation from layer 18 would make the third and fourth lateral distances greater than the first and second lateral distances respectively by a distance of the width of layer 18.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Moens to include the conductive structure is laterally separated by dielectric by a third lateral distance from a first portion of the second vertical component sidewall and is laterally separated by a dielectric by a fourth lateral distance from a 

Regarding claim 7, the device of claim 1, Moens figure 5 shows the device further comprising a drain region 1,2 for the transistor located directly below the trench 5 (where portions of layer 2 and all of layer 1 is located below the trench 5).

Regarding claim 8, Moens shows the device of claim 1, including wherein the first portion P1 of the second vertical component sidewall (see annotated figure 5) includes a second channel region 8 of the transistor and the second portion P2 of the second vertical component sidewall does not include a channel region 8 of the transistor, the second channel region 8 is on an opposite side of the trench 5 from the channel region 8 of the transistor (see annotated figure 5 where channel 8 is located on both sides of the trench 5, but does not explicitly state “a second conductive structure located at least partially in the trench closer to the second vertical component sidewall than the first vertical component sidewall, the second conductive structure is laterally separated by dielectric by a third lateral distance from a first portion of the second vertical component sidewall and is laterally separated by dielectric by a fourth lateral distance from a second portion of the second vertical component sidewall, wherein the third lateral distance is less than the fourth lateral distance, wherein the conductive structure serves 
Kitamura figure 15 shows a device comprising a second conductive structure 7  (¶ [16]) located at least partially in the trench 3 (¶ [15]) closer to the second vertical component sidewall than the first vertical component sidewall (where similar to Moen the first vertical component sidewall is on the left side of the trench 3 and the second vertical component sidewall is on the right of the trench 3), the second conductive structure 7 is laterally separated by dielectric 5 (¶ [16]) by a third lateral distance from a first portion of the second vertical component sidewall; wherein the second conductive structure 7 is laterally separated from the first conductive structure 6 in the trench 3 by dielectric 18.  Where the resulting structure of Moens in view of Kitamura would show the second conductive structure 7 (from Kitamura and added to Moens conductive structure 27) is laterally separated by dielectric 6a (from Moens) by a third lateral distance from a first portion P1 of the second vertical component sidewall and is laterally separated by dielectric 6b (from Moens) by a fourth lateral distance from a second portion P2 of the second vertical component sidewall, wherein the third lateral distance is less than the fourth lateral distance (¶ [94] of Moens which states 61 is thinner than 6b), wherein the conductive structure 27 (or 6 and 7 from Kitamura) serves as a control terminal for a second transistor and a field plate for the second transistor (¶ [94] & [95] where the conductive element is a control electrode for tuning the threshold voltage of the device similar to a field plate).


Regarding claim 9, Moens shows device of claim 8, but does not explicitly state “a shared drain region for the transistor and the second transistor including a portion located directly below the trench.”
Kitamura figure 15 shows a shared drain region 4 (¶ [16]) for the transistor and the second transistor including a portion located directly below the trench 3.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Moens to include a shared drain region for the transistor and the second transistor including a portion located directly below the trench.  The ordinary artisan would have 

Regarding claim 10, the device of claim 9, Moens figure 5 shows wherein a first well region 3 (¶ [90] herein after referred to as 3r) is located in the first portion P1 of the first vertical component sidewall and a second well region 3  (herein after referred to as 3l) is located in a first portion P1 of the second vertical component sidewall (where region 3 is located on both the right and left side of the trench 5), wherein each of the first well region 3r and the second well region 3l include portions having a net conductivity doping of a first type (¶ [90] which states the layer is “second conductivity” opposite to the first conductivity, compared to layers 1 and 2  which are disclosed as “first conductivity” which can be n-type or –type), the drain region 1 includes a portion having a net conductivity of a second type at a first concentration (¶ [90]), wherein a third region 2 (on the left of the figure herein after referred to as 2r) is located between the first well region 3r and the drain region 1 and a fourth region 2 (similar to element 3 region 2 is located on both the right and left side of the trench 5 and herein after referred to as 2l) is located between the second well region 3l and the drain region 1, the third region 2r and the fourth region 2l each having a net conductivity of the second type at a second concentration that is less than the first concentration (¶ [90] which states layer 2 has a lower concentration than layer 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GEOFFREY H IDA/           Examiner, Art Unit 2892